Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Sensor device and measuring method comprising plural light guides with each second end disposed at a defined perpendicular distance to the first end on a carrier--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a sensor device and its method, among other features, comprising a plurality of sensor elements, each has an optical behavior dependent on at least one analyte and is disposed on the second end of a light guide of a plurality of light guides; a carrier on which the first end of each light guide is arranged at a respective defined position, wherein the second end of each light guide is positioned at a defined perpendicular distance to the carrier and the defined perpendicular distances of the second ends to the carrier for at least two light guides of the light guides are different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Zhong et al 9,719,138 disclose an optical sensing device comprising plural light guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/QUE TAN LE/Primary Examiner, Art Unit 2878